Exhibit 99.1 ADM Tronics Reports Second Quarter Financial Results November 19, 2008, Northvale, NJ – ADM Tronics Unlimited, Inc. (OTCBB: ADMT), a technology-based developer and manufacturer of unique, environmentally-safe, health and life-enhancing technologies, today announced financial results for the six months ended September 30, 2008. ADMT reported a net loss of $4,407,174, or $.08 net loss per share, and $7,628,702, or $.14 net loss per share, for the three and six months ended September 30, 2008, respectively, an increase of $3,725,826 and $6,374,705 compared to a net loss of $681,348, or $.01 net loss per share, and $1,253,997, or $.02 net loss per share, for the three and six months ended September 30, 2007, respectively. This increase was primarily the result of decreases in the fair market value of our investment in Ivivi Technologies Inc. (Ivivi) of $4,517,500 and $9,815,000 for the three and six months ended September 30, 2008, respectively, which were offset by recognized deferred tax credits of $277,612 and $2,147,576 for the three and six months ended September 30, 2008, respectively.Revenues for the three months ended September 30, 2008 were $389,589 as compared to $399,847 for the three months ended September 30, 2007, a decrease of $10,258, or 3%.Revenues were $990,530 for the six months ended September 30, 2008 as compared to $692,933 for the six months ended September 30, 2007, an increase of $297,597, or 43%.This increase was mainly the result of greater sales in contract manufacturing for Ivivi.To date, we have not received any additional orders from
